 

MERGER AGREEMENT AND PLAN OF MERGER

 

THIS MERGER AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into this 10th day of May 2019, by and among:

 

(A)        Darkstar Ventures, Inc., a publicly-traded Nevada corporation with an
address at 7 Eliezri Street, Jerusalem, Israel (“DarkStar”);

 

(B)       Avraham Bengio, an individual with an address at 7 Eliezri Street,
Jerusalem, Israel (“Bengio”); and

 

(C)       Samsara Luggage, Inc., a Delaware corporation with an address at One
University Plaza, Suite 505, Hackensack, NewJersey 07601 (“Samsara”);



 

Darkstar, Bengio, and Samsara are hereinafter collectively referred to as the
“Parties.”

 

INTRODUCTION

 

A.       Darkstar is a Nevada corporation of which at least 27,200,000 shares of
its common stock, $0.0001 par value per share (the “DarkStar Common Stock”) are
publicly-traded and listed on the OTC Markets OTC Pink quotation service
(“OTCPink”) under the symbol “DAVC”.

 

B.       Samsara is private Delaware corporation.

 

C.       Each of the board of directors of Darkstar and Samsara deems it
advisable, fair, and in the best interest of such corporation and its respective
stockholders that Samsara merge with and into Darkstar, with Samsara becoming
extinct and Darkstar the surviving entity, upon the terms and subject to the
conditions hereinafter set forth (the “Merger”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is agreed as
follows:

 

1.       The Merger

 

1.1       Upon the terms and subject to the conditions set forth in this
Agreement, on the Effective Time (as defined in Section 3.1) below, Samsara
shall be merged with and into Darkstar, and the separate existence of Samsara
shall cease. Darkstar shall be the surviving corporation in the Merger (the
“Surviving Corporation”) and shall continue to be a corporation formed under the
laws of the State of Nevada.

 

1.2       The Merger shall have the effects specified in the General Corporation
Law of the State of Delaware, as amended (the “DGGL”), and in the Nevada Revised
Statutes, as amended (the “NRS”), and the Surviving Corporation shall succeed,
without other transfer, to all of the assets and property (whether real,
personal or mixed), rights, privileges, franchises, immunities and powers of
Samsara, and shall assume and be subject to all of the liabilities, obligations
and restrictions of every kind and description of Samsara, including, without
limitation, all outstanding indebtedness of Samsara.

 

1.3       If, at any time after the Effective Time, the Surviving Corporation
shall consider or be advised that any deeds, bills of sale, assignments,
assurances or other actions or things are necessary or desirable to vest,
perfect or confirm of record or otherwise in the Surviving Corporation its
right, title or interest in, to or under any of the rights, properties or assets
of Samsara or to be acquired by the Surviving Corporation as a result of, or in
connection with, the Merger or otherwise to carry out this Agreement, the
officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and on behalf of Samsara or otherwise, all such
deeds, bills of sale, assignments and assurances and to take and do, in the name
and on behalf of each of Samsara or otherwise, all such other actions and things
as may be necessary or desirable to vest, perfect or confirm any and all right,
title and interest in, to and under such rights, properties or assets in the
Surviving Corporation or otherwise to carry out this Agreement.

 

 1 

 



1.4       The Articles of Incorporation of the Surviving Corporation shall be
the Articles of Incorporation of Darkstar as in effect immediately before the
Effective Time, without change unless and until amended in accordance with
applicable law.

 

1.5       The Bylaws of the Surviving Corporation shall be the Bylaws of
Darkstar as in effect immediately before the Effective Time, without change
unless and until amended in accordance with applicable law.

 

1.6       At the Effective Time, the directors and officers of Samsara in office
immediately before the Effective Time shall become the directors and officers of
the Surviving Corporation, with each of such directors and officers to hold
office subject to the applicable provisions of the Articles of Incorporation and
Bylaws of the Surviving Corporation and the NRS until his or her successor is
duly elected or appointed and qualified.

 

2.       Effect of Merger on Capital Stock; Conversion of Shares

 

2.1       At the Effective Time, as a result of the Merger, each share of
Samsara’s common stock, $0.001 per value per share (“Samsara Stock”), issued and
outstanding immediately before the Effective Time (but excluding Dissenting
Shares, as defined in Section 2.4 below), shall , by virtue of the Merger and
without any action on the part of the holder thereof, be converted into and
become 2,589,400,000 validly issued, fully paid, and non-assessable shares of
the Surviving Corporation’s common stock, $0.0001 par value per share
(“Surviving Corporation Stock”), with all fractional shares to be rounded up,
and all shares of Samsara Stock shall be cancelled and retired and shall cease
to exist.

 

2.2       The total number of shares of Surviving Corporation Stock to be issued
to each holder of shares of Samsara Stock (each a “Samsara Stockholder”) shall
be as set forth opposite such Samsara Stockholder’s name in Exhibit A attached
hereto.

 

2.3       Following the Effective Time, the Samsara Stockholders immediately
prior to the Effective Time will hold approximately eighty percent (80%) of the
issued and outstanding shares of the Surviving Corporation Stock.

 

2.4       Notwithstanding anything in this Agreement to the contrary, any shares
of Samsara Stock that are issued and outstanding as of the Effective Time and
that are held by a Samsara Stockholder who has properly exercised his, her, or
its appraisal rights under the DGCL (the “Dissenting Shares”) shall not be
converted into shares of the Surviving Corporation Stock unless and until the
holder shall have failed to perfect, or shall have effectively withdrawn or
lost, his, her or its right to dissent from the Merger under the DGCL and to
receive such consideration as may be determined to be due with respect to such
Dissenting Shares pursuant to and subject to the requirements of the DGCL.

 

3.       Effective Time.

 

3.1       As soon as practicable following the satisfaction of the conditions
set forth in Section 7 and Section 8 of this Agreement, Darkstar and Samsara
shall cause Articles of Merger to be executed and filed with the Office of the
Secretary of State of Nevada (the “ Nevada Articles of Merger ”) and a
Certificate of Merger to be executed and filed with the Office of the Secretary
of State of Delaware (the “ Delaware Certificate of Merger ”).  The Merger shall
become effective upon the date and time specified in the Nevada Articles of
Merger and the Delaware Certificate of Merger (the “Effective Time”).

 

4.       Representations and Warranties of DarkStar and Bengio

 

DarkStar and Bengio hereby represent and warrant to Samsara and the Samsara
Stockholders as follows:

 

4.1       Corporate Organization. DarkStar is a corporation duly organized,
validly existing, and within seven (7) days of the signing of this Agreement
will be in good standing, under the laws of the State of Nevada, with the
requisite corporate power and authority to carry on its business as it is now
being conducted, and to own, operate and lease its properties and assets. With
respect to the filing of annual returns and the payment of fees required under
the laws of the jurisdiction of its incorporation, DarkStar is in compliance
with all such laws. DarkStar is not and has not been the subject of any
voluntary or involuntary bankruptcy proceeding. DarkStar is currently not in
good standing and its status has been “revoked” due to Darkstar’s failure to pay
the required annual fees to, and file the required annual reports with, the
Office of the Secretary of State of Nevada.

 

 2 

 



4.2       Authorization. DarkStar has all requisite power and authority to enter
into, execute, deliver, and perform its obligations under this Agreement. This
Agreement has been duly and validly executed and delivered by DarkStar and is
the valid and binding legal obligation of DarkStar enforceable against DarkStar
in accordance with its terms, subject to bankruptcy, moratorium, principles of
equity and other limitations limiting the rights of creditors generally. The
execution and performance of this Agreement will not constitute a material
breach or default of any agreement, contract, charter, indenture, mortgage,
license or other instrument or document to which DarkStar or Bengio is party and
will not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to DarkStar or Bengio or their respective properties.

 

4.3 Consents and Approvals. DarkStar has received the requisite majority
approval of DarkStar’s board of directors (the "Board") to enter into this
Agreement, and shall prior to the Effective Time obtain the requisite majority
approval of DarkStar’s shareholders (the "Shareholders") to enter into this
Agreement. No other consent, approval, order or authorization of or from, or
registration, notification, declaration or filing with any individual or entity
is required in connection with the execution, delivery or performance of this
Agreement by DarkStar or the consummation by DarkStar of the transactions
contemplated herein.

 

4.4       Non-Contravention. Neither the execution, delivery nor performance of
this Agreement and each other transaction document, nor the consummation of the
transactions contemplated hereby or thereby will (a) violate, contravene or be
in conflict with any provision of the certificate of incorporation, articles of
incorporation, charter, or by-laws of DarkStar, or (b) violate any statute, law
or regulation of any jurisdiction applicable to the transactions contemplated
herein.

4.5        Capitalization. The authorized share capital of DarkStar currently
consists of 2,000,000,000 shares of Common Stock, par value $0.0001, of which
647,345,000 shares of Common Stock are outstanding as of the date of this
Agreement, and 5,000,000 shares of Preferred Stock, par value $0.0001, none of
which are outstanding as of the date of this Agreement. No shares of DarkStar
Common Stock are reserved for issuance pursuant to any convertible securities,
options or warrants. All issued and outstanding shares of Common Stock are duly
authorized, validly issued, fully paid and nonassessable and are without, and
were not issued in violation of, preemptive rights, and have been issued in
accordance with all applicable laws, including, but not limited to, the
Securities Act. There are 44 stockholders of record of DarkStar.

 

4.6       Ownership of the Shares of the Surviving Corporation Stock. Upon
issuance of shares of the Surviving Corporation Stock to the Samsara
Stockholders, the Samsara Stockholders will own the shares of the Surviving
Corporation Stock beneficially and of record, free and clear of any liens,
claims, security interests, or encumbrances (collectively, “Encumbrances”).
There are no agreements (i) granting any pre-emptive right with respect to the
Surviving Corporation Stock to any person, (ii) restricting the right of
DarkStar to issue the Surviving Corporation Stock to the Samsara Stockholders,
or (iii) restricting any other right of the Samsara Stockholders with respect to
the Surviving Corporation Stock. Upon issuance to the Samsara Stockholders of
the shares of the Surviving Corporation Stock, the Samsara Stockholders will
acquire good, valid and marketable title to the shares of the Surviving
Corporation Stock, free and clear of any Encumbrances.



4.7   Commission Filings; Financial Statements.

 

(a) Reports. DarkStar is current in the filing of all forms or reports with the
SEC, and has been a reporting company under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). All such reports and statements filed by
DarkStar with the SEC (collectively, “SEC Reports”) did not and do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstance under which they were made, not misleading.

 

(b) Registration Statements. No order suspending the effectiveness of any
registration statement of the Company under the Securities Act or the Exchange
Act of 1934, as amended, has been issued by the SEC and, to the Company’s
knowledge, no proceedings for that purpose have been initiated or threatened by
the SEC;

 

(c) Bad Actors. DarkStar is not and has not, and the past and present officers,
directors and affiliates of DarkStar are not and have not, been the subject of,
nor does any officer or director of DarkStar have any reason to believe that
DarkStar or any of its officers, directors or affiliates will be the subject of,
any civil or criminal proceeding or investigation by any federal or state agency
alleging a violation of securities laws and do not qualify as “Bad Actors”.

 

 3 

 



(d) Financial Statements. The financial statements contained in the Company’s
SEC Reports: (i) comply as to form in all material respects with the published
rules and regulations of the Commission applicable thereto; (ii) were prepared
in accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-Q of the SEC);
and (iii) fairly present, in all material respects, the consolidated financial
position of Company and its consolidated subsidiaries as of the respective dates
thereof and the consolidated results of operations of Company and its
consolidated subsidiaries for the periods covered thereby. All adjustments
considered necessary for a fair presentation of the financial statements have
been included. The books of account and other financial records of DarkStar are
in all respects complete and correct in all material respects and are maintained
in accordance with good business and accounting practices.

 

4.8       FINRA Approval. FINRA has approved DarkStar’s sponsoring
broker-dealer/market maker’s Form 211 application to initiate quotation of
DarkStar’s securities pursuant to Rule 15c-211.

 

4.9       Absence of Undisclosed Liabilities. DarkStar does not have any
liabilities, indebtedness, obligations, or claims of any kind whatsoever
(“Liabilities”), other than the Liabilities detailed in Schedule 4.9 attached
hereto, all of which Liabilities are fully reflected in the balance sheet (the
“Balance Sheet”) as at July 31, 2018 and as at January 31, 2019, and are
included in DarkStar’s Form 10-K for the year ended July 31, 2018 and its Form
10-Q for the quarter ended January 31, 2019, respectively, as filed with the
SEC. The Company has not incurred any liabilities, debts, or other obligations,
whether fixed, contingent or otherwise, subsequent to January 31, 2019 and up to
the date of this Agreement other than in the ordinary course of business. The
details of the Geveva Roth Remark Holding issue are set forth in Schedule 4.9.

 

4.10        Discharge of Liabilities. Except for the Liabilities set forth in
Schedule 4.10 attached hereto, which liabilities shall be settled by Samsara as
required for purposes of Closing, as of immediately prior to the Effective Time
DarkStar will have paid or discharged all of the Liabilities of DarkStar such
that DarkStar shall not have any outstanding Liabilities.

 

4.11 Assets. The assets of Darkstar are detailed in Schedule 4.11 attached
hereto, all of which assets are owned by DarkStar free and clear of any liens,
claims, security interests, or encumbrances.

 

4.12 Interested Party Transactions. No officer, director, or shareholder of
DarkStar, or any affiliate of any such person or entity, (an "Interested Party")
has a beneficial interest in any contract or agreement to which DarkStar is a
party. As of the Effective Time, DarkStar will not have any contract or
agreement with any Interested Party.

 

4.13 No Material Adverse Changes. Since January 31, 2019, there have not been
any material adverse changes in the financial, business, or regulatory position
of DarkStar.



4.14       Taxes. Except as detailed in Schedule 4.14 attached hereto, DarkStar
has timely filed all material tax, governmental and/or related forms and reports
(or extensions thereof) due or required to be filed and has paid or made
adequate provisions for all taxes or assessments which have become due as of the
Effective Time, and there are no deficiencies outstanding.

 

4.15        Litigation. There is no legal, administrative, regulatory,
arbitration, or other proceeding, suit, claim or action of any nature, or
investigation, review, or audit of any kind, or any judgment, decree, decision,
injunction, writ, or order pending, noticed, scheduled, or, to the knowledge of
DarkStar and Bengio, threatened or contemplated by or against or involving
DarkStar, including but not limited to any letter asserting a claim of any
nature whatsoever against DarkStar.

 

4.16        Compliance. DarkStar is and has been in compliance in all respects
with all laws and regulations applicable to DarkStar’s business and operations.
DarkStar is not in default (a) under its certificate of incorporation or
by-laws, or (b) under any note, indenture, mortgage, lease, agreement, contract,
purchase order or other instrument, document or agreement to which DarkStar is a
party or by which any of its properties is bound or affected, or (c) with
respect to any law, statute, ordinance, regulation, order, writ, injunction,
decree, or judgment of any court or any governmental department, commission,
board, bureau, agency or instrumentality.



 4 

 



4.17        Books and Records. The books of account, minute books, stock record
books, and other material records of DarkStar are correct in all material
respects and have been maintained in accordance with reasonable business
practices. The minute books of DarkStar contain accurate and complete records of
all formal meetings of, and corporate action taken by, the directors and
officers of DarkStar. At the Effective Time, all of those books and records will
be in the possession of DarkStar and delivered to or upon the direction of the
Samsara Stockholders.

 

4.18 Quotation. At least 27,200,000 shares of DarkStar's Common Stock are quoted
on the OTC Pink Marketplace, and except as detailed in Schedule 4.18 attached
hereto, neither DarkStar nor Bengio has received any notice from FINRA, OTC
Markets Group, or any other regulatory authority that would lead them to believe
that such quotation has been suspended or delisted or is subject to potential
suspension or delisting.

 

4.19 Disclosure. DarkStar has (and at the Effective Time will have) provided
Samsara with all publicly available information regarding events, conditions and
facts materially affecting the business, financial conditions or results of
operation of DarkStar. DarkStar has not now and will not have, at the Effective
Time, withheld disclosure of publicly available information regarding any such
events, conditions, and facts which it has knowledge of or has reasonable
grounds to know may exist.

 

4.20       Full Disclosure. No representation or warranty by DarkStar in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished by DarkStar pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading or necessary
to complete and correct presentation of all material aspects of the business of
DarkStar.

 

5. Representations and Warranties of Samsara.

 

Samsara hereby represent and warrant to DarkStar, as follows:

 

5.1       Organization and Good Standing. Samsara is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has the requisite corporate power and authority and all governmental licenses,
authorizations, consents and approvals required to own, operate and lease its
properties and assets and to conduct its business as it is now being owned,
operated, leased and conducted. Samsara is duly qualified or licensed to do
business as a corporation, and is in good standing as a corporation, in every
jurisdiction in which its ownership of property or the character of its business
requires such qualification.

 

5.2       Authorization and Power. Samsara has all power and authority to enter
into this Agreement and to carry out the transactions contemplated herein. This
Agreement is the valid and binding legal obligation of Samsara enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
that affect creditors’ rights generally.

 

5.3        Consents and Approvals. No consent is required by any person or
entity in connection with the execution, delivery and performance by Samsara, or
the consummation of the transactions contemplated herein, that will not have
been obtained by the Effective Time.

 

5.4        Non-Contravention. Neither the execution, delivery nor performance of
this Agreement and each other transaction document nor the consummation of the
transactions contemplated hereby or thereby will (a) be in conflict with, or
constitute a default, however defined (or an event which, with the giving of due
notice or lapse of time, or both, would constitute such a default), under any
agreement to which Samsara is a party; or (b) violate any law.

 

 5 

 



5.5       Samsara Capitalization. As of the date of this Agreement, Samsara is
authorized to issue Ten Million shares of Samsara Common Stock, $0.0001 par
value per share, of which 5,653,536 shares of Samsara Common Stock are issued
and outstanding, and One Million shares of Samsara Preferred Stock, $0.0001 par
value per share, none of which are outstanding as of the date of this Agreement.
One hundred percent (100%) of the issued and outstanding shares of Samsara Stock
are held as of the date of this Agreement by the Samsara Stockholders in the
amount of shares as set forth in Exhibit A attached hereto. All outstanding
shares of Samsara stock are duly authorized, validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws. There
are no declared or accrued but unpaid dividends or distributions with respect to
any shares of Company Stock. No shares of Samsara Common Stock are reserved for
issuance pursuant to any convertible securities, options or warrants. There are
no first preemptive rights or agreements, arrangements or understandings to
issue preemptive rights with respect to the issuance or sale of capital stock or
any other equity interest of Samsara to which Samsara is a party or to which it
is bound. There are no first refusal or shareholder rights of whatsoever nature
that conflict with, contradict or otherwise undermine the obligations,
commitments and covenants of Samsara under this Agreement and the transactions
contemplated herein.

 

5.6       Subsidiaries. Samsara does not have any subsidiaries. Samsara does not
hold or own, directly or indirectly, any securities, equity interests, or rights
in any other corporation, partnership, joint venture or other person.

 

5.7 Intellectual Property. Samsara has sufficient title and ownership, or has
obtained the unrestricted right to use, free and clear of all liens, claims,
restrictions, third-party rights or royalties known to Samsara, in and to
patents, trademarks, service marks, trade names, copyrights, moral rights and
other proprietary rights and processes, and applications, licenses and rights
with respect to the foregoing, and trade secrets, including know-how,
inventions, designs, processes, works of authorship, computer programs and
technical data and information (collectively herein “Intellectual Property”)
used in the conduct of its business as now conducted, without, to the knowledge
of Samsara, infringing upon or violating any rights of others.

 

5.8        Litigation. There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of Samsara, threatened or
contemplated by or against or involving Samsara, its assets, properties or
business, or which questions or challenges the validity of this Agreement or any
action taken or to be taken by the Parties hereto pursuant to the transactions
contemplated herein.

 

5.9 Liabilities. Samsara’s liabilities as of March 31, 2019 are detailed in
Schedule 5.9 attached hereto. Samsara has no other liabilities other than
liabilities incurred in the ordinary course of business subsequent to March 31,
2019 and expenses related to the Exchange Transaction.

 

6.       Covenants of the Parties

 

6.1       Covenants of Darkstar

 

6.1.1        Conduct of Business. Except as contemplated by this Agreement,
during the period, if any, from the date of this Agreement to the Effective
Time, DarkStar will conduct its business and operations according to its
ordinary and usual course of business consistent with past practices. Without
limiting the generality of the foregoing, prior to the Effective Time, without
the prior written consent of Samsara, not to be unreasonably delayed, DarkStar
will not:

 

(a)        amend its articles of incorporation or bylaws;

 

(b)        issue, sell, deliver or pledge or authorize or propose the issuance,
sale, delivery or pledge of shares of Common Stock or Preferred Stock of the
Company;

 

(c)        incur, assume, suffer or become subject to, whether directly or by
way of guarantee or otherwise, any additional liabilities other than in the
ordinary and usual course of business consistent with past practices (this
section shall not apply to Bengio Urban Renewal);

 

(d)        enter into other material agreements, commitments or contracts (this
section shall not apply to Bengio Urban Renewal); or

 

 6 

 



(e)        agree in writing or otherwise to take any of the foregoing actions or
any action which would make any representation or warranty in this Agreement
untrue or incorrect in any material respect.

 

6.1.2 Good Standing. Within seven (7) days of the signing of this Agreement,
Darkstar will pay all of its outstanding fees and penalties to, and file all
required annual reports with, the Secretary of State of Nevada so as to
reinstate Darkstar and restore Darkstar as a company in good standing.

 

6.1.3       No Liabilities. Darkstar shall ensure that except for the
Liabilities set forth on Schedule 4.10, as of immediately prior to the Effective
Time, DarkStar will have paid or discharged all of the Liabilities of DarkStar
such that DarkStar shall not have any outstanding Liabilities.

 

6.1.4        Full Access. Throughout the period prior to the Effective Time,
DarkStar will afford to Samsara reasonable access to the books and records of
DarkStar in order that Samsara may have full opportunity to make such
investigations as they will desire to make of the affairs of DarkStar.

 

6.2       Covenants of Darkstar and Samsara

 

6.2.1 Completion of Information and Documents. The parties will complete all
missing information, exhibits, and schedules to this Agreement as soon as
practicable following signing.

 

6.2.2 Registration Statement on Form S-4. The parties will file a registration
statement on Form S-4 with regard to the Merger and the shares of the Surviving
Corporation to be issued to the Samsara Stockholders at the Effective Time.

 

6.2.3        Confidentiality. Each of the Parties hereto agrees that it will not
use, or permit the use of, any of the information relating to any other party
hereto furnished to him in connection with the transactions contemplated herein
(“Information”) in a manner or for a purpose detrimental to such other Party or
otherwise than in connection with the transaction, and that they will not
disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the disclosure of, any of the Information to any person or entity, other
than their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives and agents, except:
(i) that DarkStar may file a Current Report on Form 8-K and other required
filings with the Securities and Exchange Commission; and (ii) as may be required
by judicial or administrative process or, in the opinion of such Party’s
counsel, by other requirements of Law; provided, however, that prior to any
Disclosure of any Information permitted hereunder, such Party will first obtain
the recipients’ undertaking to comply with the provisions of this Section with
respect to such information.

 

6.2.4       Concurrently with obtaining its approval from its respective
majority shareholders for this Agreement and the Merger, (a) Samsara shall
notify each Samsara Stockholder who is entitled to appraisal rights that the
Merger has been approved by the Samsara Stockholders and that appraisal rights
are available, and Samsara shall include in such notice a copy of the relevant
section of the DGCL; and (b) Darkstar shall notify each holder of shares of
Darkstar who is entitled to a right of dissent with respect to the Merger that
the Merger has been approved by the stockholders of Darkstar and that such
stockholder is entitled to dissent and obtain payment of the fair value of his
shares, and Darkstar shall include in such notice a copy of the relevant
sections of the NRS .

 

6.2.5        Filings; Consents; Removal of Objections. Subject to the terms of
this Agreement, each of the Parties shall take or cause to be taken all actions
and do or cause to be done all things necessary, proper or advisable under
applicable laws to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated hereby, including without limitation
obtaining all consents of any person or entity, whether private or governmental,
required in connection with the consummation of the transactions contemplated
herein. In furtherance, and not in limitation of the foregoing, it is the intent
of the Parties to consummate the transaction at the earliest practicable time,
and they respectively agree to exert commercially reasonable efforts to that
end, including without limitation: (i) the removal or satisfaction, if possible,
of any objections to the validity or legality of the transactions contemplated
herein; and (ii) the satisfaction of the conditions to consummation of the
transactions contemplated hereby. For purposes of clarity, Samsara shall finance
the requisite securities law and corporate filings during the period between
execution of this Agreement and the Effective Time.

 

 7 

 



  

6.2.6        Further Assurances; Cooperation; Notification.

 

(a)        Each of the Parties will, before, at and after Effective Time,
execute and deliver such instruments and take such other actions as the other
Party may reasonably require in order to carry out the intent of this Agreement.

 

(b)       Bengio agrees to provide assistance in delivering to Samsara any
additional corporate records, financial information, information regarding
corporate acquisitions and divestitures, rescission agreements and other
information related to DarkStar that is in the possession of, or available to
Bengio.



(c)        At all times from the date hereof until the Effective Time, each of
the Parties will promptly notify the other in writing of the occurrence of any
event which he reasonably believes will or may result in a failure by such Party
to satisfy the conditions specified in this Article 6.

 

6.2.7 Public Announcements. None of the Parties hereto will make any public
announcement with respect to the transactions contemplated herein without the
prior written consent of the other Party, which consent will not be unreasonably
withheld or delayed; provided, however, that either of the Parties hereto may at
any time make any announcements that are required by applicable law so long as
the Party so required to make an announcement promptly upon learning of such
requirement notifies the other Party of such requirement and discusses with the
other Party in good faith the exact proposed wording of any such announcement.

 

6.2.8        Satisfaction of Conditions Precedent. Each Party will use
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are applicable to it, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on his part in order to
effect the transactions contemplated hereby.

 

7.       Conditions to Obligations of Samsara

 

Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Samsara to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Effective Time, or waiver by
Samsara, of each of the following conditions:

 

7.1 Completion of Information and Documents. The completion of all missing
information, exhibits, and schedules to this Agreement to the satisfaction of
Samsara.

 

7.2       Increase in Authorized Share Capital. Prior to the Effective Time,
Darkstar will have amended its Articles of Incorporation to increase the number
of authorized shares of common stock of Darkstar from 2,000,000,000 shares to
5,000,000,000 shares.

 

7.3 Spin-Off Transaction. Immediately prior to the Effective Time, DarkStar will
complete the sale of DarkStar’s wholly-owned Israeli subsidiary, Bengio Urban
Renewals Ltd (“Bengio Urban”) to Bengio, through the sale of 100% of the issued
and outstanding shares of Bengio Urban and all of DarkStar’s interest in Bengio
Urban (including all debts and liabilities owed by DarkStar to Bengio Urban and
the debts of Bengio Urban to DarkStar) to Bengio, (the "Spin-Off"). DarkStar
will sell 100% of its interests of Bengio Urban to Bengio in exchange for all
debts, liabilities and obligations of Bengio Urban being assigned to and assumed
by Bengio and with no other consideration.

 

7.4 Private Placement. Prior to the Effective Time, DarkStar will have entered
into subscription agreements with investors, pursuant to Regulation D and/or
Regulation S under the Securities Act of 1933, as amended, and any and all
applicable state securities laws, to raise $500,000 at a

 

 

pre-money company valuation of $5,000,000 through the sale of shares of
Darkstar’s Common Stock and warrants (the “PP”). The subscription agreements
shall be in a form acceptable to Samsara. The closing of the PP shall take place
at the Effective Time immediately following the Effective Time.

 

7.5 Form S-4 Registration Statement. The Registration Statement on Form S-4
shall have been declared effective by the Securities and Exchange Commission.

 

7.6        Representations and Warranties of DarkStar and Bengio. The
representations and warranties of DarkStar and Bengio contained in this
Agreement will be true, complete and accurate in all material respects as of the
date when made and at and as of the Effective Time as though such
representations and warranties were made at and as of such time, except for
changes specifically permitted or contemplated by this Agreement, and except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case they will be true and correct at the
Effective Time with respect to such date or period.

 

7.7        Performance. Darkstar and Bengio will have performed and complied in
all material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by DarkStar and
Bengio on or prior to the Effective Time.

 

7.8        Required Approvals and Consents.

 

(a)        All action required by law to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will have been duly and validly taken.

 

(b)        All consents of or from all authorities required hereunder to
consummate the transactions contemplated herein, will have been delivered, made
or obtained, and Samsara will have received copies thereof.

 

7.9 Discharge of Liabilities. DarkStar will have paid or discharged DarkStar’s
Liabilities and will have provided Samsara with satisfactory proof of such
payments or discharges, such that DarkStar shall not have any outstanding
Liabilities as of the Effective Time, except for those Liabilities set forth on
Schedule 4.10.

 

7.10 Current with all Filings. DarkStar shall be current with all of its filings
of all forms and reports with the SEC.

 

7.11        Adverse Changes. No material adverse change will have occurred in
the business, financial condition, prospects, assets or operations of DarkStar
since January 31, 2018, the quarter-end date of the Company’s quarterly report
on Form 10-Q, as filed with the Commission on March 19, 2019.

 

7.12        No Proceeding or Litigation. No suit, action, investigation, inquiry
or other proceeding by any authority or other person or entity will have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of the Purchasing Parties, individually or in the
aggregate, otherwise have a material adverse effect on Darkstar’s business,
financial condition, prospects, assets or operations or prevent or delay the
consummation of the transactions contemplated by this Agreement.

 

8.       Conditions to Obligations of DarkStar and Bengio

 

Notwithstanding anything in this Agreement to the contrary, the obligation of
DarkStar and Bengio to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Effective Time the following
conditions:

 

8.1 Form S-4 Registration Statement. The Registration Statement on Form S-4
shall have been declared effective by the Securities and Exchange Commission.



 8 

 

 

8.2        Representations and Warranties True. The representations and
warranties of Samsara contained in this Agreement will be true, complete and
accurate in all material respects as of the date when made and at and as of the
Effective Time, as though such representations and warranties were made at and
as of such time, except for changes permitted or contemplated in this Agreement,
and except insofar as the representations and warranties relate expressly and
solely to a particular date or period, in which case they will be true and
correct at the Effective Time with respect to such date or period.

 

8.3        Performance. Samsara will have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Samsara at or prior to the
Effective Time.

 

8.4        Required Approvals and Consents. All action required by law to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will have been duly and
validly taken.

 

8.5        Adverse Changes. No material adverse change will have occurred in the
ability of Samsara to perform their obligations under this Agreement.

 

9.       Intentionally Left Blank

 

10.       Indemnification.

 

10.1       Indemnification. From and after the Effective Time, Bengio agrees to
indemnify, defend and hold Samsara and the Samsara Stockholders, their
affiliates (including, after the Effective Time, the Surviving Corporation) and
their respective officers, directors, stockholders, employees, agents and
representatives (the “Indemnified Parties”) harmless from and in respect of any
and all losses, damages, costs and reasonable expenses (including reasonable
fees and expenses of counsel including both those incurred in connection with
the defense or prosecution of the indemnifiable claim and those incurred in
connection with the enforcement of this provision, whether or not related to a
third-party claim) (collectively, “Losses”), that they may incur arising out of
or due to any (a) breach of any representation or warranty of DarkStar or Bengio
contained in this Agreement or (b) breach of any covenant of DarkStar or Bengio
contained in this Agreement or (c) agreements between Bengio and Raanan Bar
Zohar and/or between Bengio and TCSM Inc.

 

10.2       Procedure. If there occurs an event which a party asserts is an
indemnifiable event pursuant to Section 10.1, the party or parties seeking
indemnification shall notify the other party or parties obligated to provide
indemnification (the “Indemnifying Party”) promptly, but no later than
forty-five (45) days, after such Indemnified Party receives written notice of
any claim, event or matter as to which indemnity may be sought; provided that
the failure of the Indemnified Party to give notice as provided shall not
relieve any Indemnifying Party of its obligations under Section 10.1, except to
the extent that such failure materially prejudices the rights of any such
Indemnifying Party. In the event of any claim, action, suit, proceeding or
demand asserted by any Person who is not a party (or a successor to a party) to
this Agreement (a “Third-Party Claim”) which is or gives rise to an
indemnification claim, the Indemnifying Party may elect within fifteen (15)
business days to acknowledge its obligations to indemnify the Indemnified Party
therefor and to assume the defense of any such claim or any litigation resulting
therefrom, provided that counsel for the Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at the
Indemnified Party’s expense, which shall include counsel of its choice; provided
that the Indemnified Party shall have the right to employ, at the Indemnifying
Party’s expense, one counsel of its choice in each applicable jurisdiction (if
more than one jurisdiction is involved) to represent the Indemnified Party if,
in the Indemnified Party’s reasonable judgment, there exists an actual conflict
of interest between the Indemnified Party and the Indemnifying Party or if the
Indemnifying Party (i) elects not to defend, compromise or settle a Third-Party
Claim, (ii) fails to notify the Indemnified Party within the required time
period of its election as provided in this section, or (iii) having timely
elected to defend a Third-Party Claim, fails, in the reasonable judgment of the
Indemnified Party, after at least fifteen (15) days’ notice to the Indemnifying
Party, to adequately prosecute or pursue such defense, and in each such case the
Indemnified Party may defend such Third-Party Claim on behalf of and for the
account and risk of the Indemnifying Party. The Indemnifying Party, in the
defense of any such claim or litigation, shall not, except with the consent of
the Indemnified Party, consent to entry of any judgment or entry into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the Indemnified Party of a release from all
liability in respect of such claim or litigation. The Indemnified Party shall
not settle or compromise any such claim without prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall furnish such information regarding itself or the claim
in question and render assistance as the Indemnifying Party may reasonably
request in writing and as shall be reasonably required in connection with the
defense of such claim and litigation resulting therefrom.

 

 9 

 



10.3       Without derogating from Section 10.1 above, in the event of a breach
of Section 6.1.3, and in the event Bengio fails to make payment in cash to the
Surviving Corporation in the amount of Bengio’s liability within seven (7) days
of written notice, then the Surviving Corporation may demand and implement the
discharge of Bengio’s liability by having Bengio forfeit and transfer to the
Surviving Corporation such number of shares of the Surviving Corporation Stock
held by Bengio that is equal in value to Bengio’s liability for breach of
Section 6.1.3. The value of each share shall be determined according to the
average closing price of the Surviving Corporation's common stock during the
seven (7) day period preceding Bengio's failure to make payment.

 

11.        Miscellaneous

 

11.1       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties in respect of the matters referred to herein and supersedes
all prior agreements, written or oral, with respect hereof.

 

11.2       Amendments. No alteration, amendment, modification or interpretation
of this Agreement or any provision of this Agreement shall be valid and binding
upon the Parties unless such alteration, amendment, modification or
interpretation is in written form executed by both of the Parties hereto.

 

11.3       Execution. The Parties shall execute and deliver all such further
documents and instruments and do all such acts and things as any Party may
reasonably require in order to carry out the full intent and meaning of this
Agreement.

 

11.4       Invalidity. If any term or provision of this Agreement is determined
to be illegal, unenforceable or invalid, in whole or in part for any reason,
such term or provision shall be deemed limited in scope and effect to the
minimum extent necessary to make such term or provision legal, enforceable and
valid, and in the event no such limiting construction may be made, the term or
provision shall be stricken from this Agreement and such term or provision shall
not affect the legality, enforceability or validity of the remainder of this
Agreement.

 

11.5       Headings. The headings in this Agreement are solely for convenience
of reference and shall be given no effect in the meaning or interpretation of
this Agreement.

 

11.6       Notice. Any notice, request, demand and other communication to be
given under this Agreement shall be in writing and shall be delivered to the
Parties at their respective e-mail addresses

below or to such other addresses as may be given in writing by the Parties in
the manner provided for in this paragraph and shall be deemed to be delivered on
the date of actual delivery.

 

Notice to DarkStar and Bengio:

Avraham Bengio

bengio2010@gmail.com

 

Notice to Samsara:

Atara Dzikowski

atara@samsaraluggage.com

 

11.7       Successors and Assigns. This Agreement shall enure to the benefit of
and be binding upon the Parties and their respective heirs, executors,
administrators, successors and assigns.

 

11.8       Governing Jurisdiction. This Agreement and all related agreements,
exhibits and attachments shall be subject to, governed by and construed in
accordance with the laws of the State of New York.  Jurisdiction and venue shall
reside in the State of New York for any action or proceeding instituted by
Bengio against Samsara or Darkstar. Jurisdiction and venue shall reside in the
State of Israel for any action or proceeding instituted by Samsara or Darkstar
against Bengio.

 

11.9       Counterparts. This Agreement may be executed and sent by fax and in
counterparts, as is deemed necessary to carry out the execution of this
Agreement, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.

 

 10 

 



IN WITNESS WHEREOF, the parties have executed this Agreement on May 10, 2019.

 

DarkStar Ventures, Inc.

 

 

/s/ Avraham Bengio

Name: Avraham Bengio

Title: CEO

Date:

 

Avraham Bengio

 

 

/s/ Avraham Bengio

Avraham Bengio

Date:

 

 

 

 

 

 

 

 

 

Samsara Luggage, Inc.

 

 

/s/Atara Dzikowski

Name: Atara Dzikowski

Title: CEO

Date:

 

 

 

 

 

 

 

 

 

 

 



 11 

 

